

PHANTOM STOCK AGREEMENT
(Cash Settlement)




THIS PHANTOM STOCK AGREEMENT (this “Agreement”), between GROUP 1 AUTOMOTIVE,
INC., a Delaware corporation (the “Company”), and the Director set forth on the
Grant Notice (“Director”) is made as of the effective date set forth in the
electronic correspondence notifying the director of this award (the “Grant
Notice”).
1.Award of Phantom Shares. Pursuant to the GROUP 1 AUTOMOTIVE, INC. 2014 LONG
TERM INCENTIVE PLAN (the “Plan”), the Company hereby awards the number of
phantom shares of the Company (the “Phantom Shares”) set forth in the Grant
Notice to Director, subject to the terms and restrictions set forth herein.
Director acknowledges receipt of a copy of the Plan, and agrees that this award
of Phantom Shares shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control. The Plan and the Grant Notice are incorporated
herein by reference as a part of this Agreement. Capitalized terms used but not
defined herein shall have the meanings attributed to such terms in the Plan.
2.    Vesting and Forfeiture of Phantom Shares. (a) The Phantom Shares shall be
vested as of the Date of Grant set forth in the Grant Notice.
a.While a Phantom Share remains outstanding pursuant to this Agreement, an
amount equivalent to the cash dividends paid with respect to a share of the
Company’s common stock (“Common Stock”) during such period shall be held by the
Company without interest until the cash payment is deliverable to Director with
respect to such Phantom Share or such Phantom Share is forfeited, and then such
amount shall be paid to Director or forfeited, as the case may be.
3.    Settlement. A lump sum cash payment will be made to Director in settlement
of Director’s Phantom Shares equal to the average of the high and low sales
prices of the Company’s Common Stock on the date of Director’s “separation from
service, as such term is defined in §1.409A-1(h), for any reason (“Settlement
Date”) multiplied by the number of vested Phantom Shares set forth in the Grant
Notice. Such payment will be made within 30 days following the Settlement Date,
but the payment pursuant to this Section 3 shall not bear any interest owing to
such delay. Neither this Section 3 nor any action taken pursuant to or in
accordance with this Section 3 shall be construed to create a trust or a funded
or secured obligation of any kind. Notwithstanding the foregoing, payment of
cash pursuant to this Section 3 may not be made prior to the first day such
payment would not be subject to the additional tax imposed by Section 409A of
the Code.
4.    Nontransferability of Phantom Shares. Director may not sell, transfer,
pledge, exchange, hypothecate or dispose of the Phantom Shares. A breach of
these terms of this Agreement shall cause a forfeiture of the Phantom Shares.
5.    Withholding of Tax. To the extent that the grant or vesting of the Phantom
Shares, or the payment of cash with respect thereto, results in compensation
income to Director for federal or state income tax purposes, Director shall
deliver to the Company such amount of money at such time as the Company may
require to meet its obligation under applicable tax laws or regulations or make
such other arrangements to satisfy such withholding obligation as the Company,
in its sole discretion, may approve.
6.    Board Membership. Nothing in the adoption of the Plan, nor the award of
Phantom Shares thereunder pursuant to this Agreement, shall confer upon Director
the right to continued membership on the Board or limit in any way the right of
the Board or the stockholders of the Company to terminate Director’s membership
on the Board at any time. Any question as to whether and when there has been a
termination of Director’s membership on the Board, and the cause of such
termination, shall be determined by the Committee, and its determination shall
be final.
7.    Entire Agreement; Amendment. This Agreement and the documents incorporated
by reference herein replace and merge all previous agreements and discussions
relating to the same or similar subject matters between Director and the Company
and constitute the entire agreement between Director and the Company with
respect to the subject matter of this Agreement. All prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.
Except as provided below, any modification of this Agreement shall be effective
only if it is in writing and signed by both Director and an authorized officer
of the Company. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the Committee determines that the terms of this grant do not, in
whole or in part, satisfy the requirements of Section 409A of the Code, the
Committee, in its sole discretion, may unilaterally modify this Agreement in
such manner as it deems appropriate to comply with such section and any
regulations or administrative guidance issued thereunder.
8.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Director.
9.    Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.









